Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21931 Name of Fund: BlackRock Real Asset Equity Trust (BCF) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Real Asset Equity Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 10/31/2009 Date of reporting period: 11/01/2008  01/31/2009 Item 1  Schedule of Investments Schedule of Investments January 31, 2009 (Unaudited) BlackRock Real Asset Equity Trust (BCF) (Percentages shown are based on Net Assets) Shares Common Stocks Value Chemicals11.9% Agrium, Inc. $ Air Products & Chemicals, Inc. Celanese Corp., Series A Dow Chemical Co. (The) E.I. du Pont de Nemours & Co. Mosaic Co. (The) Olin Corp. Potash Corp. of Saskatchewan Praxair, Inc. Rohm & Haas Co. Coal4.5% Arch Coal, Inc. Consol Energy, Inc. Massey Energy Co. (a) Patriot Coal Corp. (b) Peabody Energy Corp. (a) Forest Products & Paper5.9% International Paper Co. MeadWestvaco Corp. Mondi Ltd. Mondi Plc Temple-Inland, Inc. Votorantim Celulose e Papel S.A. (ADR) (b) Weyerhauser Co. Iron & Steel1.0% Allegheny Technologies, Inc. Carpenter Technology Corp. Cliffs Natural Resources, Inc. United States Steel Corp. Machinery2.9% Caterpillar, Inc. Deere & Co. Metal0.4% Jiangxi Copper Co. Ltd. Mining29.2% African Rainbow Minerals Ltd. Agnico-Eagle Mines Ltd. Alamos Gold, Inc. (b) Alcoa, Inc. Alumina Ltd. Anglo American Plc Anglo Platinum Ltd. Barrick Gold Corp. BHP Billiton Plc Cia de Minas Buenaventura S.A. (ADR) Cia Vale do Rio Doce (ADR) Eramet First Quantum Minerals Ltd. Freeport-McMoRan Copper & Gold, Inc. Fresnillo Plc Goldcorp, Inc. Harry Winston Diamond Corp. Iluka Resources Ltd. (b) Impala Platinum Holdings Ltd. Industrias Penoles SA de CV Kazakhmys Plc Lihir Gold Ltd. (b) Minara Resources Ltd. Minsur S.A. MMC Norilsk Nickel MMC Norilsk Nickel (ADR) Newmont Mining Corp. OZ Minerals Ltd. (c) Rio Tinto Plc Shares Common Stocks Value Mining (contd) Southern Copper Corp. $ Straits Resources Ltd. Teck Cominco Ltd., Class B Vedanta Resources Plc Xstrata Plc Zijin Mining Group Co. Ltd. Oil & Gas29.1% Apache Corp. BG Group Plc Bill Barrett Corp. (b) Canadian Natural Resources Ltd. Crescent Point Energy Trust Denbury Resources, Inc. (b) Devon Energy Corp. EnCana Corp. ENSCO Intlernational, Inc. EOG Resources, Inc. Forest Oil Corp. (b) Galleon Energy, Inc. (b) Gasco Energy, Inc. (b) Helmerich & Payne, Inc. Heritage Oil Ltd. (b) Hess Corp. Murphy Oil Corp. Nexen, Inc. Noble Corp. Noble Energy, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A. (b) PetroChina Co. Ltd. (ADR) Petroleo Brasileiro S.A. (ADR) Plains Exploration & Production Co. (b) Pride International, Inc. (b) Range Resources Corp. Rex Energy Corp. (b) Southwestern Energy Co. (b) StatoilHydro ASA StatoilHydro ASA (ADR) Suncor Energy, Inc. Transocean Ltd. (b) TriStar Oil & Gas Ltd. (b) Unit Corp. (b) Whiting Petroleum Corp. (b) XTO Energy, Inc. Oil & Gas Services6.7% Cameron International Corp. (b) Core Laboratories N.V. FMC Technologies, Inc. (b) Halliburton Co. Oceaneering International, Inc. (b) Petrofac Ltd. Schlumberger Ltd. (a) Smith International, Inc. Weatherford International Ltd. (b) Pipelines1.9% Equitable Resources, Inc. Questar Corp. Savings & Loan0.0% Guaranty Financial Group, Inc. (b)(d) Total Long-Term Investments (Cost$758,623,084)93.5% 1 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock Real Asset Equity Trust (BCF) (Percentages shown are based on Net Assets) Shares/Beneficial Interest Short-Term Securities Value Money Market Funds5.8% BlackRock Liquidity Funds, TempFund, 1.25%(e)(f) $ BlackRock Liquidity Series, LLC, Money Market Series, 0.60%(e)(f)(g) Total Short-Term Securities (Cost$25,730,599)5.8% Total Investments Before Outstanding Options Written (Cost$784,353,683*)99.3% Contracts Options Written Exchange-Traded Call Options Written(0.5)% ) Agnico-Eagle Mines Ltd., strike price $45, expires 02/23/09 ) ) Agnico-Eagle Mines Ltd., strike price $55, expires 02/23/09 ) ) Agnico-Eagle Mines Ltd., strike price $55, expires 03/23/09 ) ) Agrium, Inc., strike price $40, expires 02/23/09 ) ) Air Products & Chemicals, Inc., strike price $55, expires 02/23/09 ) ) Air Products & Chemicals, Inc., strike price $60, expires 03/23/09 ) ) Alcoa, Inc., strike price $15, expires 04/20/09 ) ) Allegheny Technologies, Inc., strike price $35, expires 02/23/09 ) ) Apache Corp., strike price $85, expires 03/23/09 ) ) Apache Corp., strike price $90, expires 04/20/09 ) ) Apache Corp., strike price $95, expires 02/23/09 ) ) Arch Coal, Inc., strike price $25, expires 04/20/09 ) ) Barrick Gold Corp., strike price $35, expires 02/23/09 ) ) Barrick Gold Corp., strike price $40, expires 03/23/09 ) ) BG Group Plc, strike price 11 GBP, expires 03/20/09 ) ) Bill Barrett Corp., strike price $25, expires 02/23/09 ) ) Bill Barrett Corp., strike price $25, expires 03/23/09 ) ) Bill Barrett Corp., strike price $30, expires 03/23/09 ) ) Cameron International Corp., strike price $25, expires 03/23/09 ) ) Canadian Natural Resources Ltd., strike price $40, expires 02/23/09 ) ) Carpenter Technology Corp., strike price $25, expires 02/23/09 ) ) Carpenter Technology Corp., strike price $25, expires 03/23/09 ) ) Caterpillar, Inc., strike price $43, expires 03/23/09 ) ) Caterpillar, Inc., strike price $45, expires 02/23/09 ) ) Caterpillar, Inc., strike price $50, expires 02/23/09 ) ) Celanese Corp., Series A, strike price $15, expires 02/23/09 ) ) Celanese Corp., Series A, strike price $17.50, expires 03/23/09 ) ) Cia de Minas Buenaventura SA (ADR), strike price $17.50, expires 02/23/09 ) Contracts Options Written Value Exchange-Traded Call OptionsWritten (contd) ) Cia de Minas Buenaventura SA (ADR), strike price $20, expires 03/23/09 $ ) ) Cia Vale do Rio Doce (ADR), strike price $15, expires 02/23/09 ) ) Cia Vale do Rio Doce (ADR), strike price $15, expires 03/23/09 ) ) Cia Vale do Rio Doce (ADR), strike price $16, expires 02/23/09 ) ) Cia Vale do Rio Doce (ADR), strike price $16, expires 03/23/09 ) ) Cia Vale do Rio Doce (ADR), strike price $17, expires 03/23/09 ) ) Cia Vale do Rio Doce (ADR), strike price $18, expires 06/22/09 ) ) Cliff Natural Resources, Inc., strike price $30, expires 04/20/09 ) ) Cliff Natural Resources, Inc., strike price $40, expires 02/23/09 ) ) Consol Energy, Inc., strike price $35, expires 03/23/09 ) ) Consol Energy, Inc., strike price $40, expires 04/20/09 ) ) Consol Energy, Inc., strike price $45, expires 04/20/09 ) ) Core Laboratories NV, strike price $85, expires 03/23/09 ) ) Deere & Co., strike price $40, expires 03/23/09 ) ) Deere & Co., strike price $45, expires 02/23/09 ) ) Deere & Co., strike price $45, expires 03/23/09 ) ) Devon Energy Corp., strike price $70, expires 03/23/09 ) ) Devon Energy Corp., strike price $80, expires 04/20/09 ) ) Devon Energy Corp., strike price $90, expires 04/20/09 ) ) E.I. du Pont de Nemours & Co., strike price $25, expires 03/23/09 ) ) E.I. du Pont de Nemours & Co., strike price $30, expires 04/20/09 ) ) E.I. du Pont de Nemours & Co., strike price $32.50, expires 04/20/09 ) ) EnCana Corp., strike price $50, expires 02/23/09 ) ) EnCana Corp., strike price $55, expires 02/23/09 ) ) EOG Resources, Inc., strike price $80, expires 02/23/09 ) ) EOG Resources, Inc., strike price $80, expires 03/23/09 ) ) Equitable Resources, Inc., strike price $40, expires 03/23/09 ) ) FMC Technologies, Inc., strike price $25, expires 02/23/09 ) ) Freeport McMoRan Copper & Gold, Inc., strike price $35, expires 03/23/09 ) ) Freeport McMoRan Copper & Gold, Inc., strike price $40, expires 05/18/09 ) ) Goldcorp, Inc., strike price $30, expires 02/23/09 ) ) Goldcorp, Inc., strike price $32.50, expires 02/23/09 ) ) Helmerich & Payne, Inc., strike price $25, expires 02/23/09 ) ) Helmerich & Payne, Inc., strike price $30, expires 03/23/09 ) JANUARY 31, 2009 2 Schedule of Investments (continued) BlackRock Real Asset Equity Trust (BCF) (Percentages shown are based on Net Assets) Contracts Options Written Value Exchange-Traded Call Options Written (contd) ) Hess Corp., strike price $60, expires 02/23/09 $ ) ) Hess Corp., strike price $65, expires 02/23/09 ) ) Hess Corp., strike price $65, expires 03/23/09 ) ) International Paper Co., strike price $15, expires 04/20/09 ) ) Massey Energy Co., strike price $25, expires 04/20/09 ) ) MeadWestvaco Corp., strike price $12.50, expires 03/23/09 ) ) Mosaic Co. (The), strike price $45, expires 03/23/09 ) ) Murphy Oil Corp., strike price $50, expires 02/23/09 ) ) Murphy Oil Corp., strike price $55, expires 03/23/09 ) ) Newmont Mining Corp., strike price $45, expires 03/23/09 ) ) Nexen, Inc., strike price 25 CAD, expires 02/23/09 ) ) Noble Corp., strike price $32.50, expires 03/23/09 ) ) Noble Energy, Inc., strike price $55, expires 03/23/09 ) ) Noble Energy, Inc., strike price $60, expires 02/23/09 ) ) Occidental Petroleum Corp., strike price $60, expires 02/23/09 ) ) Occidental Petroleum Corp., strike price $65, expires 03/23/09 ) ) Occidental Petroleum Corp., strike price $70, expires 02/23/09 ) ) Oceaneering International, Inc., strike price $35, expires 04/20/09 ) ) Olin Corp., strike price $17.50, expires 03/23/09 ) ) Olin Corp., strike price $20, expires 02/23/09 ) ) Olin Corp., strike price $20, expires 05/18/09 ) ) Peabody Energy Corp., strike price $30, expires 03/23/09 ) ) Peabody Energy Corp., strike price $35, expires 03/23/09 ) ) Peabody Energy Corp., strike price $40, expires 06/22/09 ) ) Plains Exploration & Production Co., strike price $30, expires 05/18/09 ) ) Potash Corp. of Saskatchewan, strike price $100, expires 02/23/09 ) ) Potash Corp. of Saskatchewan, strike price $85, expires 03/23/09 ) ) Potash Corp. of Saskatchewan, strike price $90, expires 03/23/09 ) ) Praxair, Inc., strike price $70, expires 02/23/09 ) ) Praxair, Inc., strike price $70, expires 04/20/09 ) ) Praxair, Inc., strike price $75, expires 04/20/09 ) ) Pride International, Inc., strike price $20, expires 02/23/09 ) ) Pride International, Inc., strike price $20, expires 03/23/09 ) ) Range Resources Corp., strike price $42.50, expires 02/23/09 ) ) Range Resources Corp., strike price $42.50, expires 03/23/09 ) Contracts Options Written Value Exchange-Traded Call Options Written (contd) ) Range Resources Corp., strike price $50, expires 03/23/09 $ (4,500 ) ) Rohm & Haas Co., strike price $75, expires 02/23/09 ) ) Rohm & Haas Co., strike price $75, expires 03/23/09 ) ) Schlumberger Ltd., strike price $45, expires 03/23/09 ) ) Southern Copper Corp., strike price $20, expires 03/23/09 ) ) Southwestern Energy Co., strike price $35, expires 03/23/09 ) ) Southwestern Energy Co., strike price $40, expires 02/23/09 ) ) Southwestern Energy Co., strike price $40, expires 03/23/09 ) ) StatoilHydro ASA (ADR), strike price $20, expires 04/20/09 ) ) Suncor Energy, Inc., strike price $25, expires 03/23/09 ) ) Suncor Energy, Inc., strike price $30, expires 03/23/09 ) ) Teck Cominco Ltd., Class B, strike price 9 CAD, expires 02/23/09 ) ) Temple-Inland, Inc., strike price $7.50, expires 03/23/09 ) ) United States Steel Corp., strike price $50, expires 04/20/09 ) ) Weatherford International Ltd., strike price $15, expires 05/18/09 ) ) Weyerhauser Co., strike price $35, expires 03/23/09 ) ) Weyerhauser Co., strike price $35, expires 04/20/09 ) ) Whiting Petroleum Corp., strike price $45, expires 03/23/09 ) ) Whiting Petroleum Corp., strike price $55, expires 03/23/09 ) ) XTO Energy, Inc., strike price $40, expires 02/23/09 ) ) XTO Energy, Inc., strike price $40, expires 03/23/09 ) ) XTO Energy, Inc., strike price $45, expires 05/18/09 ) Total Exchange-Traded Call Options Written ) Exchange-Traded Put Options Written(0.1)% ) Bill Barrett Corp., strike price $17.50, expires 02/23/09 ) ) Bill Barrett Corp., strike price $20, expires 03/23/09 ) ) Denbury Resources, Inc., strike price $10, expires 02/23/09 ) ) Denbury Resources, Inc., strike price $10, expires 03/23/09 ) ) Devon Energy Corp., strike price $50, expires 03/23/09 ) ) Devon Energy Corp., strike price $60, expires 02/23/09 ) ) EnCana Corp., strike price $40, expires 02/23/09 ) ) FMC Technologies, Inc., strike price $22.50, expires 02/23/09 ) ) Forest Oil Corp., strike price $15, expires 02/23/09 ) ) Murphy Oil Corp., strike price $40, expires 02/23/09 ) ) Noble Energy, Inc., strike price $40, expires 03/23/09 ) ) Occidental Petroleum Corp., strike price $50, expires 02/23/09 ) 3 JANUARY 31, 2009 Schedule of Investments (continued) BlackRock Real Asset Equity Trust (BCF) (Percentages shown are based on Net Assets) Contracts Options Written Value Exchange-Traded Put Options Written (contd) ) Occidental Petroleum Corp., strike price $50, expires 03/23/09 $ ) ) Oceaneering International, Inc., strike price $25, expires 04/20/09 ) ) Plains Exploration & Production Co., strike price $17.50, expires 02/23/09 ) ) Plains Exploration & Production Co., strike price $20, expires 02/23/09 ) ) Schlumberger Ltd., strike price $35, expires 03/23/09 ) ) Smith International, Inc., strike price $20, expires 03/23/09 ) ) Transocean Ltd., strike price $50, expires 02/23/09 ) ) Unit Corp., strike price $22.50, expires 02/23/09 ) ) Weatherford International Ltd., strike price $7.50, expires 02/23/09 ) Total Exchange-Traded Put Options Written ) Over the Counter Call Options Written(0.4)% ) African Rainbow Minerals Ltd., strike price 112 ZAR, expires 04/14/09, broker UBS Securities LLC ) ) African Rainbow Minerals Ltd., strike price 99 ZAR, expires 03/26/09, broker UBS Securities LLC ) ) Alcoa, Inc., strike price $14, expires 02/17/09, broker Jefferies & Co., Inc. ) ) Anglo American Plc, strike price 20 GBP, expires 02/20/09, broker UBS Securities LLC (5 ) ) Arch Coal, Inc., strike price $23.23, expires 02/20/09, broker UBS Securities LLC ) ) BG Group Plc, strike price 10.52 GBP, expires 02/18/09, broker Morgan Stanley & Co., Inc. ) ) BHP Billiton Plc, strike price 12.23 GBP, expires 03/27/09, broker UBS Securities LLC ) ) BHP Billiton Plc, strike price 13 GBP, expires 02/20/09, broker Morgan Stanley & Co., Inc. ) ) Cameron International Corp., strike price $27, expires 03/30/09, broker UBS Securities LLC ) ) Consol Energy, Inc., strike price $36, expires 03/30/09, broker UBS Securities LLC ) ) Dow Chemical Co. (The), strike price $16, expires 03/30/09, broker Barclays Capital, Inc. ) ) First Quantum Minerals Ltd., strike price 26 CAD, expires 03/23/09, broker National Bank Financial Group ) ) Fresnillo Plc, strike price 3.32 GBP, expires 03/31/09, broker Morgan Stanley & Co., Inc. ) ) Halliburton Co., strike price $22.50, expires 02/25/09, broker Jefferies & Co., Inc. ) ) Heritage Oil Ltd., strike price 2.05 GBP, expires 03/31/09, broker Goldman Sachs & Co. ) ) Hess Corp., strike price $60, expires 03/20/09, broker Citigroup Global Markets ) ) Iluka Resources Ltd., strike price 4.73 AUD, expires 03/24/09, broker Morgan Stanley & Co., Inc. ) Contracts Options Written Value Over the Counter Call Options Written (contd) ) Impala Platinum Holdings Ltd., strike price 143.96 ZAR, expires 03/31/09, broker Goldman Sachs & Co. $ ) ) Impala Platinum Holdings Ltd., strike price 159.55 ZAR, expires 03/12/09, broker Morgan Stanley & Co., Inc. ) ) Industrias Penoles SAB de CV, strike price 176 MXN, expires 03/04/09, broker Deutsche Bank Securities ) ) International Paper Co., strike price $12.75, expires 03/30/09, broker UBS Securities LLC ) ) International Paper Co., strike price $13.35, expires 02/20/09, broker UBS Securities LLC ) ) Jiangxi Copper Co. Ltd., strike price 7.25 HKD, expires 02/25/09, broker Credit Suisse First Boston ) ) Jiangxi Copper Co. Ltd., strike price 8.01 HKD, expires 03/10/09, broker Deutsche Bank Securities ) ) Kazakhmys Plc, strike price 2.71 GBP, expires 04/14/09, broker UBS Securities LLC ) ) Lihir Gold Ltd., strike price 3 AUD, expires 02/25/09, broker Citigroup Global Markets ) ) Mondi Plc, strike price 2.09 GBP, expires 03/31/09, broker UBS Securities LLC ) ) Newmont Mining Corp., strike price $40, expires 02/06/09, broker UBS Securities LLC ) ) Peabody Energy Corp., strike price $31, expires 03/31/09, broker Barclays Capital, Inc. ) ) Petrofac Ltd., strike price 3.42 GBP, expires 02/10/09, broker Morgan Stanley & Co., Inc. ) ) Petrofac Ltd., strike price 4.32 GBP, expires 03/31/09, broker Morgan Stanley & Co., Inc. ) ) Petroleo Brasileiro SA (ADR), strike price $25.50, expires 02/20/09, broker UBS Securities LLC ) ) Petroleo Brasileiro SA (ADR), strike price $28.50, expires 03/20/09, broker UBS Securities LLC ) ) Plains Exploration & Production Co., strike price $30, expires 02/09/09, broker Jefferies & Co., Inc. (4 ) ) Potash Corp. of Saskatchewan, strike price $92, expires 03/11/09, broker Jefferies & Co., Inc. ) ) Questar Corp., strike price $40, expires 02/09/09, broker UBS Securities LLC ) ) Range Resources Corp., strike price $42, expires 03/27/09, broker Jefferies & Co., Inc. ) ) Rio Tinto Plc, strike price 18.36 GBP, expires 04/14/09, broker UBS Securities LLC ) ) Rio Tinto Plc, strike price 19.03 GBP, expires 03/03/09, broker Citigroup Global Markets ) ) Vedanta Resources Plc, strike price 6.71 GBP, expires 04/14/09, broker Goldman Sachs & Co. ) JANUARY 31, 2009 4 Schedule of Investments (continued) BlackRock Real Asset Equity Trust (BCF) (Percentages shown are based on Net Assets) Contracts Options Written Value Over the Counter Call Options Written (contd) ) Vedanta Resources Plc, strike price 8.58 GBP, expires 02/10/09, broker UBS Securities LLC $ ) ) Votorantim Celulose e Papel SA (ADR), strike price $9.59, expires 02/17/09, broker UBS Securities LLC ) ) Xstrata Plc, strike price 8.56 GBP, expires 02/10/09, broker Morgan Stanley & Co., Inc. ) ) Zijin Mining Group Co. Ltd., strike price 4.83 HKD, expires 02/25/09, broker JPMorgan Chase Securities ) Total Over the Counter Call Options Written ) Total Options Written (Premiums Received $7,559,334)(1.0)% ) Total Investments Net of Outstanding Options Written 98.3% Other Assets in Excess of Liabilities1.7% Net Assets100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of January 31, 2009, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) Security, or a portion thereof, pledged as collateral for outstanding options written. (b) Non-income producing security. (c) Security is valued in accordance with the Trusts fair valuation policy. (d) Security, or a portion of security, is on loan. (e) Represents current yield as of report date. (f) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940 were as follows: Affiliate Net Activity Income BlackRock Liquidity Funds, TempFund $ BlackRock Liquidity Series, LLC, Money Market Series ) $ (g) Security purchased with the cash proceeds from securities loans.  Forward foreign exchange contracts as of January 31, 2009 were as follows: Currency Purchased Currency Sold Settlement Date Unrealized Appreciation (Depreciation) USD CAD 2/02/09 $ USD GBP 2/02/09 ) USD MXN 2/03/09 9 USD ZAR 2/03/09 Total $ KEY TO ABBREVIATIONS ADR  American Depositary Receipt AUD  Australian Dollar CAD  Canadian Dollar CHF  Swiss Franc DKK  Danish Krone EUR  Euro GBP  British Pound HKD  Hong Kong Dollar JPY  Japanese Yen MXN  Mexican Peso NOK  Norwegian Krone SEK  Swedish Krona SGD  Singapore Dollar USD  U.S. Dollar ZAR  South African Rand  Effective November 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (FAS 157). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are as follows:  Level 1 - price quotations in active markets/exchanges for identical securities  Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs)  Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trusts own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trusts policy regarding valuation of investments and other significant accounting policies, please refer to the Trusts most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of January 31, 2009 in determining the fair valuation of the Trusts investments: Valuation Inputs Investments in Securities Other Financial Instruments** Assets Assets Liabilities Level 1 $ $  $ ) Level 2 ) Level 3   Total $ $ $ ) ** Other financial instruments are options and forward foreign exchange contracts. The following table is a reconciliation of Level 3 investments and other financial instruments for which significant unobservable inputs were used to determine fair value: Investments in Securities Assets Balance, as of October 31, 2008 $  Accrued discounts/premiums  Realized gain (loss)  Change in unrealized appreciation (depreciation)  Net purchases (sales)  Net transfers in/out of Level 3 Balance, as of January 31, 2008 $ 5 JANUARY 31, 2009 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13(a)-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Real Asset Equity Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Real Asset Equity Trust Date: March 25, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Real Asset Equity Trust Date: March 25, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Real Asset Equity Trust Date: March 25, 2009
